Judgment affirmed, with costs. Memorandum: Plaintiff brought this action in equity, and, from the whole record, the equities are not in his favor. Moreover, an accounting is not the proper remedy to recover one’s share in a bank account owned by two people as joint tenants. (Niehaus v. Niehaus, 141 App. Div. 251.) Plaintiff is not entitled to an accounting for the profits of the lunch car operations because there is ample evidence to sustain the referee’s finding that the lunch car business was, with plaintiff’s acquiescence and consent, defendant’s sole individual venture. All concur. (The judgment is for defendant in an action to compel accounting for withdrawal from joint bank account.) Present — Sears, P. J., Taylor, Edgcomb, Crosby and Lewis, JJ.